PER CURIAM.
Appellant has appealed an order of civil contempt for failure to pay child support. Both appellant and appellee are pro se. In the course of proceedings concerning appellant’s alleged indigent status, the lower court issued an order in which it acknowledges that the civil contempt order was improvidently entered. The lower court offers to set aside the appealed order if we will relinquish jurisdiction but we deem that the proper disposition is to summarily reverse. The appellee has not objected.
REVERSED.
GRIFFIN, C.J., and HARRIS and PETERSON, JJ., concur.